Citation Nr: 0026760	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a tumor of the 
right ear.

2.  Entitlement to service connection for a disorder of the 
facial nerves.

3.  Entitlement to service connection for a brain disorder.

4.  Entitlement to service connection for a circulatory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 decision by the 
RO.


FINDINGS OF FACT

1.  By a decision entered in April 1997, the RO denied 
service connection for a tumor of the right ear, a disorder 
of the facial nerves, a brain disorder, a circulatory 
disorder, and a nervous (psychiatric) disorder.

2.  The veteran perfected an appeal of the RO's April 1997 
decision, with respect to all five conditions.

3.  By a decision entered in May 2000, the RO granted service 
connection for a psychiatric (bipolar) disorder.

4.  By a decision entered in June 2000, the RO awarded the 
veteran 100 percent service-connected disability compensation 
benefits.

5.  By letter dated in September 2000, the RO notified the 
veteran that it had forwarded his case to the Board for 
consideration of the issues remaining on appeal (entitlement 
to service connection for a tumor of the right ear, a 
disorder of the facial nerves, a brain disorder, and a 
circulatory disorder).

6.  By a written communication received at the Board in 
October 2000, the veteran stated that he was happy with the 
RO's decision; he asked that his appeal to the Board be 
dismissed.


CONCLUSIONS OF LAW

1.  The appeal with respect to the claim of service 
connection for a tumor of the right ear has been withdrawn.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.204 (1999).

2.  The appeal with respect to the claim of service 
connection for a disorder of the facial nerves has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204 (1999).

3.  The appeal with respect to the claim of service 
connection for a brain disorder has been withdrawn.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.204 (1999).

4.  The appeal with respect to the claim of service 
connection for a circulatory disorder has been withdrawn.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (1999).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the record shows that the RO, by a 
decision entered in April 1997, denied service connection for 
a tumor of the right ear, a disorder of the facial nerves, a 
brain disorder, a circulatory disorder, and a nervous 
(psychiatric) disorder.  The record further shows that the 
veteran perfected an appeal of the RO's April 1997 decision, 
with respect to all five conditions, and that the RO 
subsequently granted service connection for a psychiatric 
(bipolar) disorder, and awarded the veteran 100 percent 
service-connected disability compensation benefits, by 
decisions entered in May and June 2000, respectively.  The RO 
thereafter notified the veteran by letter dated in September 
2000 that it had forwarded his case to the Board for 
consideration of the issues remaining on appeal (entitlement 
to service connection for a tumor of the right ear, a 
disorder of the facial nerves, a brain disorder, and a 
circulatory disorder), and in October 2000 the Board received 
a written communication from the veteran stating that he was 
happy with the RO's decision, and asking that his appeal be 
dismissed.

Inasmuch as the veteran has clearly expressed his desire to 
terminate his appeal for benefits, and has done so in 
writing, the legal requirements for a proper withdrawal have 
been satisfied.  38 C.F.R. § 20.204 (1999).  Consequently, 
further action by the Board on this appeal is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 1991).  The appeal 
is therefore dismissed.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

